DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-2,3-11,13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bagnall (US20100206664) in view of EP0894613 (Boeing).
With respect to claim 1 Bagnall discloses an acoustic panel for dampening noise in a rotating machine, the rotating machine comprising a rotatable shaft defining an axis of rotation, the acoustic panel assembly comprising:
An annular casing disposed about at least a portion of the rotatable shaft;
A hook extending radially inward and axially from said casing; and 
An acoustic panel comprising:
A radially inner skin (22);
A radially outer skin (unnumbered but shown opposite to skin 22 together with skin 22 defining the bounds of area 28 as shown in figure 1) ;and 
An acoustic treatment member (24) comprising a plurality of walls extending between the radially inner skin and the radially outer skin thereby defining a plurality of radially oriented cells, and having a lip (projection of thinner dimension which is shown on the right edge of firgue 1 and engages 
Bagnall does not disclose : a portion adjacent a first axial edge of said acoustic panel being filled with a reinforcement material.
Boeing (paragraph 55) discloses the use of a reinforcement material (87) being added to an acoustic panel. 
It would have been obvious to one of ordinary skill in the art to incorporate the epoxy reinforcement material as taught by Boeing (paragraph 55) with the cellular structure and in so doing to use the material as a fill so as to reduce the number of parts to be combined during the manufacture. This would allow for a greater life cycle of the panel.
With respect to claim 2 Bagnall as modified further discloses wherein the lip defines a radially inward facing mating surface (the lip is three dimensional and has surfaces in all directions), and wherein at least a portion of said mating surface is covered with a protective member (element 30).
With respect to claim 4 Bagnall as modified further discloses wherein the lip is formed along a first axial edge of the acoustic panel, and wherein the acoustic panel is affixed to the annular casing proximate a second axial edge opposite the first axial edge (while not expressly shown in Bagnall this would necessarily be the case so that the panel did not get pulled into the passing airstream).
With respect to claim 5 Bagnall as modified discloses the invention as claimed except expressly teaching the use of the fastener. The use of a fastener to attach a mechanical element to another mechanical element is not inventive as this is well known in the art both of acoustic liners and of fasteners in general. One of ordinary skill in the art would know to select a fastener to attach elements. Such attachment elements are known to have the advantage of repeated use and allowing for assembly and disassembly of the joint. 

With respect to claim 7 Bagnall as modified discloses a hook member (see both Bagnall figure 1 and Boeing figure 19) the orientation of the hook member would have been an obvious matter, as the hook member would need to engage surfaces.  It has been held that that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. The selection of the orientation that gave the best results would have been obvious to one of ordinary skill.
With respect to claim 8 Bagnall further discloses wherein the acoustic panel is radially retained by said axial member of said hook (see again the figures, the radial retention would result from the shape of the hook).
With respect to claim 9 Bagnall as modified discloses an acoustic panel array for dampening noise in a rotating machine, the rotating machine comprising a rotatable shaft defining an axis of rotation, the acoustic panel array comprising:
An annular casing disposed about at least a portion of the rotatable shaft;
An annualar hook extending radially inward and axially from said casing (see hook member as taught by Bagnall and also by figure 19 of Boeing, it would have been obvious to provide a hook on either the casing or the panel as this would only interchange their respective positions and not their functions); and three of more acoustic panels (the duplication of the panels to provide a sufficient number to cover the area would have been an obvious matter) each of said acoustic panels comprising:
A radially inner skin (22); 
A radially outer skin (shown opposite 22 in figure 1 defining the other edge of space 28); and 
An acoustic treatment member (24) comprising a plurality of walls extending between the radially inner skin and the radially outer skin thereby defining a plurality of radially oriented cells, a 
Wherein each of said panels is positioned so that said lip is axially and radially retained by said hook to thereby support the first axial edge of said acoustic panel from said casing (see figure 1 Bagnall the manner in which the projection of the panel proximate element 30 is retained), wherein the three or more acoustic panels are positioned about a circumference of the annular casing and are aligned to form an annular of acoustic panels (see again Bagnall, and the conventional manner of forming such acoustic liners is an annular pattern).
With respect to claim 10 Bagnall further discloses (figure 13a) the provision for a gap between acoustic panel members, this would have been obvious to apply to the array as claimed.
With respect to claim 11 Bagnall as modified further discloses wherein the lip of each acoustic panel defines a radially inward facing mating surface (as it is three dimensional is has surfaces on all sides and the engagement comes about for attachment in a known manner) and wherein said mating surface is lined with a protective member (see Bagnall element 30).
With respect to claim 13 Bagnall as modified further discloses the invention as claimed except expressly teaching the use of the fastener. The use of a fastener to attach a mechanical element to another mechanical element is not inventive as this is well known in the art both of acoustic liners and of fasteners in general. One of ordinary skill in the art would know to select a fastener to attach elements. Such attachment elements are known to have the advantage of repeated use and allowing for assembly and disassembly of the joint. 

Bonding (see paragraph 38 laminating and thus bonding is taught) an acoustic treatment member between a first skin and a second skin, the acoustic treatment member comprising a plurality of walls extending between the first skin and the second skin to there by define a plurality of radially oriented cells;
Removing a portion of the first skin and the acoustic member adjacent one axial edge of said panel to thereby form a lip (such a machining process is known in the art as a means of reducing the height of the device); and 
Filling the radially oriented cells that intersect the lip with a reinforcement material (the application of a reinforcement material 87 in Boeing is disclosed, the application in a manner of filling to maximize the reinforcement would have been obvious); and 
Filling the radially oriented cells that intersect the lip with a reinforcement material to thereby form the lip to have sufficient strength to support said acoustic panel along said lip (again as Boeing discloses reinforcing at stress risers this would have been obvious to apply to the portion of cells proximate the lip to provide maximum strength).
With respect to claim 15 Bagnall further discloses lining the lip member with a protective member (see element 30 of Bagnall)).
With respect to claim 16 the selection of filling all of the selected cells would have been further obvious as all of the cells would undergo the stress of attachment and support in a manner well understood by nature of their positioning.
With respect to claim 17 As Boeing discloses an epoxy reinforcement material this would necessarily include a curing step.
. 
2. Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bagnall (US20100206664) in view of EP0894613 (Boeing) as applied to claims 1 and 11 above and in further view of Harper (GB2407344).
With respect to claims 3 and 12 Bagnall as modified by Boeing discloses the invention as claimed except for expressly disclosing an annular damper ring.
Harper discloses the use of an annular damping ring (132) to provide damping at the connection of an acoustic panel to a casing. 
This would have been obvious to apply to the device of Bagnall as modified by Boeing to enhance the longevity of the panel by reducing the vibrator stresses experienced at the connection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seldal (US9779715) discloses a method for making contoured acoustic structures; Edmonds (US9771726) discloses a flooring product of acoustic properties which interlocks with hook and receiving members;  Liou (US20160201317) discloses a bonded and perforated acoustic panel; and Bellanger (US9341142) discloses an acoustic damping member attached by hooks and receiving members. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/Examiner, Art Unit 2837